Citation Nr: 0425104	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Whether a timely substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
lumbosacral strain.

2.  Whether a timely substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
generalized anxiety disorder.

3.  Whether a timely substantive appeal was filed with 
respect to the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a video teleconference (VTC) hearing 
in May 2004 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  He also had an 
RO hearing.  Transcripts of the hearing testimony are 
associated with the claims file.

In view of the action taken herein, the issues of entitlement 
to service connection for these disorders on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  A January 2002 rating decision denied the veteran's 
claims for entitlement to service connection for lumbosacral 
strain, generalized anxiety disorder, and PTSD, and he was 
notified of the decision in a letter dated in February 2002.

2.  The veteran's representative promptly prepared a notice 
of disagreement on his behalf, and it was received by the RO 
in February 2002.

3.  A statement of the case (SOC) was issued approximately 1 
full year later, in February 2003.  The veteran's 
representative prepared and submitted the veteran's 
substantive in a period just outside the 60-day period 
following issuance of the SOC.

4.  The veteran has acknowledged difficulty with legal forms 
and relied entirely on his representative to prepare all 
required paperwork.

5.  The representative has admitting to missing the date for 
filing due to multiple other duties that the service 
department performs.

6.  In view of the length of time getting the statement of 
the case to the veteran, and the other evidence on file, the 
evidence of record shows good cause for a substantive appeal 
not having been received within the prescribed time limit.


CONCLUSIONS OF LAW

1.  According the veteran the benefit of the doubt, there is 
good cause for the substantive appeal of the issue of 
entitlement to service connection for lumbosacral strain not 
having been received within the prescribed time period.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.202, 20.302, 20.303 (2003):  Rowell v. Principi, 
4 Vet. App. 9 (1993).

2.  According the veteran the benefit of the doubt, there is 
good cause for the substantive appeal of the issue of 
entitlement to service connection for generalized anxiety 
disorder not having been received within the prescribed time 
period.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.202, 20.302, 20.303 (2003)  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

3.  According the veteran the benefit of the doubt, there is 
good cause for the substantive appeal of the issue of 
entitlement to service connection for PTSD not having been 
received within the prescribed time period.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2003)  Rowell v. Principi, 4 Vet. App. 9 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), imposes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA also requires VA to assist the claimant 
with obtaining the evidence necessary to substantiate the 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).

The February 2002 RO letter informed the veteran of the steps 
required to appeal the January 2002 rating decision, which 
denied his claims.  Further, VA Form 4107, Your Rights To 
Appeal Our Decision, was enclosed with the letter.  The 
veteran also was issued a SOC on the issue of whether his 
substantive appeal was submitted in a timely manner.  The 
September 2003 SOC contained all applicable regulatory 
criteria as concerns perfecting an appeal in a timely manner.  
There is no record in the case file of the of the September 
2003 SOC having been returned as undelivered.  Thus, the 
Board finds that, to the extent the VCAA may apply to this 
facet of the VA appeals process, the veteran received timely 
and complete notice as to his appeal rights and the procedure 
by which an appeal must be pursued.

Factual background.

At the RO and the VTC hearings, the veteran testified that he 
has difficulty reading as well as understanding paperwork, 
and that he depended entirely on his representative to handle 
all of his affairs with VA.  The veteran's representative 
related that the NOD was filed promptly, but it was a year 
before the February 2003 SOC was issued.  The representative 
also related that the duties assigned him by the State of 
Connecticut require that he function in several roles other 
than as veterans' representative.  The demands of his several 
roles, combined with the lengthy elapsed period before 
issuance of the SOC, resulted in the substantive appeal not 
being received by the date normally due.

The supplemental SOC (SSOC) reflects that the RO Hearing 
Officer noted that it was readily apparent that the veteran 
relied entirely on his representative to handle the hearing, 
and that the veteran appeared over-awed by the hearing.  The 
Hearing Officer noted that the veteran clearly would not have 
perfected the appeal on his own, as he was entirely dependent 
on his representative.

Analysis.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
notice of disagreement and completed by a substantive appeal 
after an SOC has been furnished.  See 38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions an appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record. 38 
C.F.R. § 3.1(q).  An extension of the 60-day period for 
filing a Substantive Appeal, or the 60-day period for 
responding to a SSOC when such a response is required, may be 
granted for good cause.  38 C.F.R. § 20.303.  Further, the 
failure to file a substantive appeal within the allotted time 
period does not automatically deprive the Board of 
jurisdiction to review a case.  See generally Beryl v. Brown, 
9 Vet. App. 24 (1996); Rowell v. Principi, 4 Vet. App. 9 
(1993).

The Board notes existing statutory and extensive judicial 
precedent which characterizes the veterans' benefits system 
as "uniquely pro-claimant" and even paternalistic.  See, 
e.g., Nolen v. Gober, 222 F.3d 1356, 1361 (Fed. Cir. 2000); 
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  
Further, while a claim is pending either before the RO or the 
Board, the relationship between the VA and veteran is non- 
adversarial as well as pro-claimant.  Forshey v. Principi, 
284 F.3d 1335, 1354-55 (Fed. Cir. 2002) (en banc).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of allowing the benefit sought and against 
allowing the benefit sought is roughly in balance.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also 
Almany v. Brown, 9 Vet. App. 518, 519 (1996).  However, where 
the evidence preponderates against allowing the benefit 
sought, the benefit of the doubt rule is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. at 56.

The Board finds that, in light of the unique extenuating 
circumstances, in this case, there is good cause for the 
substantive appeal not having been received within the 
required time.  Thus, the Board concludes that the 
substantive appeal may be considered timely filed in this 
case and the matter is open for de novo review of all the 
evidence on file.




ORDER

A timely substantive appeal is deemed to have been filed with 
respect to the claims at issue.  The appeal is granted to 
that extent.


REMAND

In light of the fact that the Board has determined the 
veteran's appeals to have been timely filed, the RO must now 
consider any argument or evidence the veteran may desire to 
submit on the merits of his claims.  That may be done on 
remand.

The Board notes that, neither the June 2001 VCAA notice 
letter to the veteran as concerns his PTSD claim nor the 
enclosure on PTSD sets forth what evidence is required to 
show entitlement to service connection for PTSD.  This 
procedural matter also may be remedied on remand.

Accordingly, the case is REMANDED for the following:

The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance, as concerns his claim for 
entitlement to service connection for 
PTSD.  In addition to the other required 
information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf, and instruct him to submit any 
evidence currently in his possession.  He 
should also be informed that he should 
submit all the evidence he has with 
regard to these issues.  38 C.F.R. 
§ 3.159.

After the above is completed, the RO shall review any and 
evidence obtained since the SOC in light of all the other 
evidence of record.  To the extent that any benefit sought on 
appeal remains denied, issue the veteran a SSOC and, if all 
is in order, return the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



